 18DECISIONSOF NATIONALLABOR RELATIONS BOARDRobertM.Anderson,an Individual Proprietorshipd/b/a Anderson Plumbing and Heating Companyand United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry ofthe United States&Canada,Local 412,AFL-CIO.Case 28-CA-2619April 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS FANNINGAND PENELLOOn November 28, 1972, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda "Brief in Answer to Respondent's Exceptions."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified.1.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(1) bybriefly posting new work rules on April 10, 1972, andby coercively interrogating employee Spitzer on April20; violated Section 8(a)(3) and (1) by locking outemployees on April 20; and violated Section 8(a)(5)and (1) by posting unilaterally promulgated workrules on April 25.2.We also agree with the Administrative LawJudge's conclusion that Respondent discriminatorilydischarged 2 six employees on April 28, 1972,' but doiThe Respondent has excepted to certain credibility findings made by theAdministrativeLaw Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that ther-solutions were incorrectStandardDry Wall Products,Inc,91 NLRB 544,eafd 188 F.2d 362 (C.A. 3) Wehavecarefullyexamined the record and findno basis for reversing his findings2Chairman Miller,concurring in the result, would not adopt the Adminis-trative Law Judge's rationale that since the employees were discharged fornot complying with a rule unlawfully promulgated under Sec.8(a)(5) and (1)of the Act, their discharges wereipso factoviolative of Sec.8(aX3) and (1)of the Act. He would, instead,fird the discharges to be in violation of Sec8(axl), since the record supports the Administrative Law Judge's finding thatthe employees clearly were engaged in protected concerted activity whenRespondent discharged them.a Contraryto the implication of our dissenting colleague,we do not findthat the discriminatory discharges of these employees resultedipso factobecausetheyhad not complied with a rule violative of Sec. 8(aX5) TheAdministrative Law Judge found,and we agree,that the rule imposedchanged working conditions unilaterally upon the employees I week after thenot agree with his further finding that Respondent'ssubsequent offer to reinstate them was conditional.The record shows that shortly after the employeeswere discharged, Respondent spoke with them about"if we were going to act like men or boys" and statedthat they could all come back to work, except Spitzer.From these facts, the Administrative Law Judgefound that Respondent's offer of reinstatement wasconditioned on the employees' acting "like men andnot boys" and inferred that this condition meant thatthe employees must comply with one of the unlawful-ly promulgated work rules; i.e., the rule requiring theloading of trucks on their own time. The Administra-tive Law Judge, accordingly, concluded that the em-ployees remained dischargees and recommended amake-whole order.We do not agree that Respondent's offer to five ofthe six discriminatees was conditional and, conse-quently, we do not adopt the recommended remedy.Instead, we find that Respondent's vague reference toacting like men and not boys set no specific precondi-tions to returning to work, nor does the record revealthat it was understood by the employees as imposingany conditions upon their reinstatement. The sole rea-son the employees gave for not accepting the rein-statement offer was that Respondent was unwilling toreinstate one oftheir group, Spitzer.4 Under thesecircumstances, we conclude that Respondent's rein-statement offer was unconditional and constituted avalid offer to return to work.We, agree, however, with the Administrative LawJudge's conclusion that Respondent's refusal to offerreinstatement to Spitzer was not justified by Spitzer'searlierargumentwith Superintendent Pohl overwhether the latter was responsible for breakingSpitzer's thermos bottle, while closing the gate to theyard, in the course of discharging the employees be-cause of their failure to comply with the requirementof loading their trucks on their own time. Spitzer'sconduct, while not to be condoned, was understanda-ble in the light of his just having been unlawfullydischarged, an event that for him was agravated by hishaving his thermos bottle broken in the process. Hisensuing argumentwith Pohl in no way harmed orinconvenienced the Respondent. Nor do we believethat in the event of his reinstatement the strain createdin his relationswith Pohl bytheir argument would,with the passage of time and cooling of tempers, nec-essarily persist so as to lead to possible disruption ofRespondent's operations.In these circumstances, weUnion's certification and that their discharges for noncompliance with thenew rule in these circumstances tended to discourage membership in theUnion" Respondent apparently refused to reinstate Spitzer on the advice of hissuperintendent,who was still irritated over an argument he had with Spitzerthat morning.203 NLRB No. 5 ANDERSON PLUMBING AND HEATING CO.find that Spitzer's argument with Pohl was not of sucha serious nature as to warrant departure from theBoard's normal remedial order.' Accordingly, as Spit-zer was also entitled to an unconditional offer of rein-statement, but was not offered such with the other fiveemployees, we find that he continued in the status ofa discriminatorily discharged employee, and we willadopt the Administrative Law Judge's recommendedmake-whole remedy with respect to him.We further find, however, that the other five discri-minatees' failure to accept Respondent's uncondition-al offer of reinstatement had the effect of changingtheir status from discriminatorily discharged employ-ees to unfair labor practice strikers. Accordingly, theyare entitled to full reinstatement upon application,but their right to backpay is tolled from the time theunconditional offer to them was made .63.The Administrative Law Judge further foundthat employee Sanchez was unlawfully discharged.We do not agree. Sanchez did not appear for work onthe morning Respondent unlawfully discharged theaforementioned six employees. After the employeesrefusedRespondent's reinstatement offer, four ofthem went to the home of Sanchez where they toldhim they had been discharged. Sanchez asked wheth-er he too had been discharged, and they replied thatthey did not know. Sanchez then accompanied thegroup to Respondent's office where they had beentold to pick up their checks. After a slight delay, allseven employees, including Sanchez, were handedtheir checks, although normally they would have beenpaid some 3 hours later. Sanchez made no inquiry ofRespondent as to his status and never reported backtowork nor did Respondent subsequently contacthim.The Administrative Law Judge inferred that San-chez was discharged either because Respondent erro-neously believed he had been among those dischargedthat morning, or because Respondent considered himallied with the others in refusing to return to work. Ineither case, the Administrative Law Judge concludedthat Respondent violated Section 8(a)(3) and (1) ofthe Act. We do not adopt these conclusions for thefollowing reasons.The burden is on General Counsel to make out aprima faciecase that Sanchez was unlawfully dis-charged. Showing that Sanchez was a union adherentand received his paycheck 3 hours earlier than normalon a day he did not appear for work is not sufficientto establisha prima faciecase of unlawful discharge.Nor can inference be substituted for lack of evidence,5Blue JeansCorporation,170 NLRB 1425,Burlington Industries,Inc.,144NLRB 272, 282.6 O'Damel Oldsmobile, Inc,179 NLRB398:SouthwesternPipe, Inc,179NLRB 364.19for any inference would be pure speculation. Underthe circumstances, it is as reasonable to infer thatSanchez voluntarily threw in his lot with the otheremployees as unfair labor practice strikers as it is toinfer that he was unlawfully discharged. Consequent-ly, we find that the General Counsel has not sustainedhisburden of establishing that Respondent dis-charged Sanchez for unlawful reasons, and concludethat Sanchez took on the same status as other employ-eeswho refused Respondent's offer of rein-statement-that of an unfair labor practice striker.REMEDYInasmuch as we have found, contrary to the Ad-ministrative Law Judge, that five of the employeesunlawfully discharged by Respondent were offeredunconditional reinstatement and thereafter becameunfair labor practice strikers, and that employee San-chez voluntarily joined these employees as an unfairlabor practice striker, we will substitute for the make-whole remedy recommended by the AdministrativeLaw Judge an order requiring Respondent to offereach of these employees, upon their unconditionalapplication, immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions without prejudice totheir seniority or other rights and privileges,dismiss-ing, if necessary, any employee hired on or after April28, 1972, to replace them. If, after such dismissal,there are still not sufficient positions available for allthe strikers, we shall order Respondent to place thenames of those employees not reinstated on a prefer-ential hiring list. It having been found further thatRespondent discriminatorily discharged Alan Spitzer,and has failed to offer him unconditional rein-statement, we shall require that Respondent offer himimmediate and full reinstatement in the manner setforth in "The Remedy" section of the AdministrativeLaw Judge's Decision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, Robert M.Anderson, an Individual Proprietorship d/b/a An-derson Plumbing and Heating Company, Albuquer-que, New Mexico, his agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1.Substitute the following paragraph for that pre-sently lettered 2(b): 20DECISIONS OF NATIONAL LABOR RELATIONS BOARD"(b)Offer to AlanSpitzer immediate and full rein-statementto his former job or, if his jobno longerexists,to a substantially equivalent position withoutprejudice to his seniority or other rights or privileges,and make him whole for any loss of pay suffered byhim by reason of his discriminatory discharge onApril 28, 1972, in themanner setforth inthe sectionof the Administrative Law Judge'sDecision entitled`The Remedy.' "2. Insert the following as paragraph 2(c), and relet-ter the present paragraphs 2(c), (d), and (e) and (d),(e), and(f), respectively:"(c)Upon application, offer to Tom Clayton,Gene Evans, David Franklin, Richard Pierce, RudySandoval, andJakeSanchez immediate and full rein-statement to their former jobs or,if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges,dismisssing,if necessary,any persons hiredon or afterApril 28, 1972. Ifjobs are not available,place the names of the aforementioned employees ona preferential hiring list."3.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentIWILL NOT discourage membership in UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of theUnited States&Canada,Local412, AFL-CIO,or any other labor organization,by discriminat-ing against employees in regard to hire and ten-ure of employment or any other term orcondition of employment.IWILL NOT unlawfully interrogate employeeswith respect to their protected activities.IWILL NOT promulgate or maintain work ruleswhich constitute changes in the terms and condi-tions of employment(from those prevailing onApril 18,1972) of employees in the bargainingunit for which the above-mentioned Union hasbeen certified as the bargaining representativewithout previously bargaining with said Unionwith respect thereto.IWILL NOTin any other manner interfere with,restrain,or coerce employees in the exercise oftheir rights under Section 7 of the Act.IWILL make Alan Spitzer,Rudy Sandoval,John Pierce, Richard Pierce, Tom Clayton,David Franklin, Jake Sanchez, Pedro Griego,and Greg Williams whole for any loss of pay theymay have suffered by reason of the unlawful re-fusal to permit them to work onApril 20, 1972.IWILL offer to Alan Spitzer immediate and fullreinstatement to his formerjob or,if his job nolonger exists,to a substantially equivalent posi-tion,without prejudice to his seniority or otherrights and privileges,and make him whole forany loss of pay suffered by him by reason of hisdiscriminatory discharge on April 28, 1972.IWILL, upon application, offer to Tom Clayton,Gene Evans,David Franklin,Richard Pierce,Rudy Sandoval,and Jake Sanchez immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist,to substantially equiv-alent positions,without prejudice to their seniori-ty or other rights or privileges,dismissing, ifnecessary,any persons hired on or after April 28,1972. If jobs are not available, I will place thenames of the above employees on a preferentialhiring list.ROBERT M. ANDERSON,AN INDIVIDUALPROPRIETORSHIP D/B/AANDERSON PLUMBING ANDHEATING COMPANY(Employer)DatedByRobert M. AndersonIwill notifyimmediatelythe above-namedindivid-uals, if presently serving inthe ArmedForces of theUnited States,of the right to fullreinstatement, uponapplication after discharge from theArmed Forces, inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act.Thisis an official notice and must notbe defacedby anyone.Thisnotice must remainposted for60 consecutivedaysfrom the dateof postingand must not be altered,defaced,or covered by any othermaterial.Any questionsconcerningthisnotice or compli-ance with its provisionsmay bedirected to theBoard'sOffice,7011FederalBuilding and U. S.Courthouse, P. O. Box 2146, 500 Gold Avenue,S.W., Albuquerque, New Mexico 87101, Telephone505-843-2508. ANDERSON PLUMBING AND HEATING CO.21DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge:Based on acharge filed on May 2, 1972, as amended on May 26, 1972,and May 31, 1972, by United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industryof the UnitedStates& Canada. Local 412, AFL-CIO, here-inafter referred to as the Union, the complaintherein wasissuedon June 30, 1972. An amendmentto saidcomplaintwas subsequentlyissuedon August 16, 1972. The complaint,as amended, alleges that Robert M. Anderson, an Individ-ual Proprietorship d/b/a AndersonPlumbing and HeatingCompany, hereinafter referred to as the Respondent, viola-ted Section 8(a)(1), (3), and (5) of the Act. Respondent byits answer deniesthat it committed the unfair labor prac-tices alleged in the complaint.Pursuantto notice,a hearing washeld in Albuquerque,New Mexico, on August 29 and 30, 1972. Appearances wereenteredon behalf of all of the parties.Briefswere receivedfrom the General Counsel and Respondent on October 4and October 3, 1972, respectively.Upon the entire record I in this proceeding and my obser-vation of thewitnessesas they testified,Imakethe follow-ing:FINDINGS OF FACT1.BUSINESSOF THE RESPONDENTRespondent is, and at all times material herein has been,an individual proprietorship doing business under the tradename and style of Anderson Plumbing and HeatingCompany. At all times material herein, Respondent hasbeen engaged in the business of providing heating andplumbing services from its place of business in Albuquer-que, New Mexico. During the 12-month period precedingthe issuance of the complaint, Respondent, in the courseand conduct of its business operations, purchased andcaused to be delivered to its place of business goods andmaterials valued in excess of $50,000 from other enterpriseslocated in the State of New Mexico which said other enter-prises had received said goods and materials in interstatecommerce directly from States of the United States otherthan the State of New Mexico.As is admitted by Respondent, it is now, and has been atall times material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATIONINVOLVED HEREINAs admitted by Respondent, the Unionis,and has beenat all times material herein,a labor organizationwithin themeaning ofSection 2(5) of the Act.1During the course of the hearing the complaintand amendmentthereto11THE UNFAIR LABOR PRACTICESThe following allegations in the complaint were admittedby Respondent and it is found as follows:8.All plumbers, pipe fitters and apprentices em-ployed by the Respondent at its place of business locat-ed at 9905 Bell, S. E., in the city of Albuquerque, Stateof New Mexico, exclusive of all office employees, cleri-cal employees, guards and supervisors as defined bythe Act constitute a unit appropriate for the purposesof collective bargaining withinthe meaningof Section9(b) of the Act.9.On or about April 10, 1972, a majority of employ-ees of Respondent in the unit described above in para-graph 8, by a secret ballot election conducted in CaseNo. 28-RC-2311 under the supervision of theRegionalDirector for the Twenty-eighthRegionof the NationalLabor Relations Board, designated and selected theUnion as their representative for the purposes of collec-tive bargaining with the Respondent, and on or aboutApril 18, 1972, said Regional Director certified theUnion as the exclusive collective-bargaining represent-ative of the employees in said unit.The only testimony elicited in this proceeding was fromwitnessescalled by the General Counsel; the Respondentcalled no witnesses to rebut any of said testimony. Thefindings of fact hereinbelow are based on the aforesaidtestimony which is credited, except in one instance which isnoted.There are two jobsites involved in this proceeding, onethe main shop of Respondent and the other a number ofmiles away therefrom, Respondent's Kassuba jobsite. TheKassuba jobsite pertains to a large apartment complex un-der construction and a yard across the street therefromwhich was used by Respondent in connection with its workon the Kassuba jobsite.On April 10, 1972, the day of the election, Andersonposted in the main shop six written work rules under theheading, "Notice To All Personnel." It appears that Re-spondent had not prior thereto posted its work rules andthat the work rules which were posted on April 10 incorpo-rated changes from and additions to those which had beeninformally established prior thereto. Rule 1 prohibited alco-holic beverages of any kind on the premises and prior there-to it had been the customary practice for the men to drinkbeer during nonwork hours, a practice which Anderson,himself, engaged in with them. Rule 2 provided that thetrucks were to be out of the yard at a prescribedstartingtime. It appears that the practice theretofore was for themen to start loading their trucks at the prescribedstartingtime. Thus, under this new rule, it was required for them toload their trucks on their own time. Rule 3 limited the useof trucks for private purposes. It appears that prior theretouse of the trucks was permitted for such things as obtaininglunch. Rule 5 required the wearing of hard hats. Althoughsuch had been the requirement theretofore, the rule furtherprovided for instant dismissal for the failure to observe therule which apparently was not the disciplinary action for-merly applied. The other two rules apparently were consis-tent with prior practice.were amended, particularly by the withdrawal of the allegation in 17(b).It appears that the aforesaid six rules were only posted 22DECISIONSOF NATIONALLABOR RELATIONS BOARDduring the latter part of the day of April 10. It is inferredfrom the testimony of Roger John Marney, Respondent'sforeman at theKassuba site, that he persuaded Andersonto remove the notice of the rules by his observation toAnderson that the men would resent the rules thereby ad-versely affecting their work. It is further inferred fromMarney's testimony as to what Anderson stated to him asthe reason2 for posting the rules that he was motivated todo so in reprisal for his employees having selected theUnion as their bargaining representativeat the election ear-lier that day. It is found that posting ofsaidrules on April10 constituted a violation of Section 8(a)(1) of the Act inthat it coerced and restrained the employees. The GeneralCounsel urges that it was also a violation of Section 8(a)(5)of the Act in that the rules constituteda change in the termsand conditions of employment made withoutconsultationwith the Union. Inasmuch as the rulesweretaken downbefore they had any effect on the terms and conditions ofthe employment of Respondent's employees, it does notappear appropriate to find that the brief posting of the rulesconstituted a violation of Section 8(a)(5) of the Act.As stated hereinabove, the Union was certified as thebargaining representative of Respondent's employees onApril 18, 1972. On the following day, a number of the em-ployees went down to the union offices after work hours andsignedmembership application cards. Shortly thereafterthat day Anderson learned of their action to which he re-acted angrily. The next day, April 20, Anderson refused tolet nine of the employees work who, he apparently believed,had signed union membership application cards. Followingis the credited testimony of Marney as to what Andersontold him with respect to the men not being permitted towork:A. He told me, because the employees had signed,the employees on this job had signed application formembership to this local that he did not know if he wasgoing to let them work, because he did not know whatobligations he was under.The men were instructed to report backat noon and,when they did so, they were told that it was too windy forthem to work. It appears, however, that itwas no morewindy that day than the previous day when they hadworked. Of the nine employees who did not work, eightwere given 2 hours' showup pay and onewas not.'Respon-dent arguesthatAnderson did not permit employees towork because he was seeking legal advice as to what hisobligations were, but offers no reasonable explanation ofwhy he needed legal advice as to whether they should bepermitted to work.In itsbrief, Respondentstressesthe factthat some or all of the employees went to the Union to signapplication cards at the suggestion of Marney, job superin-tendent. This fact is of no materiality to the issue. In anyevent, there is no showing that, at the time, Anderson hadany knowledge of the fact that Marney had made such asuggestion.Since Anderson was not calledas a witness,2 " .. if they want some rules I'll give them rules"7The eight who received showup pay were Tom Clayton, David Franklin,Pedro Grego, John Pierce,Richard Pierce, Jake Sanchez,Rudy Sandoval,and Greg Williams. The ninth man who also was not permitted to work butapparently did not receive showup pay was Alan Spitzerthere is nothing in the record to indicate what legal problemhe thought he had to resolve before permitting employeesto work. Consequently, it is found that Respondent violatedSection 8(a)(3) and (I) of the Act by not permitting theemployees to work on April 20, 1972, because they hadsigned applications for union membership.Also, in the morning of April 20, Anderson asked Spitzerif he "had been down to the union to sign the card." WhenSpitzer told him that he had, he was told by Anderson thathe could not work that morning. Although this is the onlyincident of interrogation of an employee with respect toprotected activity, nevertheless, it is found to have beenviolative of Section 8(a)(1) of the Act inasmuch as it wasaccompanied by the unlawful refusal to let Spitzer workbecause he had signed a membership application card.Thus, the interrogation had the effect of unlawfully re-straining and coercing Spitzer as well as the other employ-ees.Marney resigned shortly after the April 20 incident andIsabio Pohl replaced him as the Kassuba job superintendentor foreman for Respondent. On April 25, Pohl posted a"Notice To All Personnel" which notice stated that, "As ofthis date April 25, 1972," certain rules were to be followed.The rules contained the six mentioned hereinabove as hav-ing been posted temporarily on April 10, and an additionalthree rules (the contents of which are not material to theissues inthis case). As explained hereinabove, three of thefirst six rules constituted changes in the terms and condi-tions of employment and a fourth rule incorporated thepenalty of discharge for failure to wear hard hats whichapparently had not been invoked theretofore. There was noattempt on the part of the Respondent to consult with theUnion with respect to imposition of these changes in termsand conditions of employment despite the fact that theUnion had been certified as the bargaining representative ofthe employees a week prior thereto. Consequently, it isfound that by posting said rules on April 25, 1972, therebychanging the terms and conditions of the employment of theemployees in the bargaining unit without consulting thecertified bargaining representative, the Respondent violatedSection 8(a)(5) and (1) of the Act."It appears that employees at the Kassubajobsite particu-larly resented the new work rule which required them toload their trucks on their own time; i.e., prior to the start ofthe workday for which they were paid. Before the start oftheworkday on April 28, employees Spitzer, Sandoval,Richard Pierce, Clayton, Franklin, and Evans 5 discussed4 Respondent in its bnef arguesthat therules postedon April25 were notnew rules becausethey had been previouslypostedon April 10.However,with respect to the posting of the ruleson April10,Respondent in its briefargues that the rules were takendownthe same evening,and "Thus, at themost,the rules were postedfor only one day, April 10th "The inconsistencyin the above two argumentsisobvious in anyevent,ithas been foundhereinabove that the rules were notput intoeffecton April 10,because oftheir removal after onlya short periodof posting, and were therefore notimplemented.Thus,the rules that were postedon April 25which constitutedchanges in the terms and conditions of employment were new rules and thereis no merit to Respondent's argumentthat Respondenthad no obligation tobargain withthe Union with respectto imposing such changes in the termsand conditionsof employment of the employeesin the bargaining unitsTherecord is not clearwhether JohnPierce was or was not included.However,for the reason ;ndicated hereinbelow,it is not necessary to makea determination with respectthereto ANDERSON PLUMBING AND HEATING CO.the requirement that they load their trucks on their owntime and agreed that they were not going to do it, that theywanted to be paid for the time required in loading theirtrucks. They delayed going into the Kassuba yard untilshortly before the start of worktime, a few minutes before7.When they approached the gate, they were informed byPohl that they were fired because they had not compliedwith the rule requiring them to start work sufficiently beforethe workday so as to load their trucks by the start of theworkday. Pohl then added that "if Anderson wants to hireyou back, it is up to him." At the time Pohl refused to letthe employees work, he closed the gate to the yard and itappears that Spitzer's thermos bottle was broken while hewas doing so. It further appears that Spitzer believed thatPohl had broken his bottle in closing the gate and engagedin a heated argument with Pohl with regard thereto.At this point the aforesaid employeeswere in the statusof dischargees and their discharges were violative of Section8(a)(3) and (1) of the Act in that they were motivated by theemployees' failure to comply with a rule which was herein-above found to have been unlawfully imposed in violationof Section 8(a)(5) and (1) of the Act and thus their dis-charges tended to discourage membership in the Union.Shortly after they were discharged, Anderson appearedon the scene and offered them reinstatement (except forSpitzer). However, there is an issue as to whether or not theoffer was unconditional. Anderson stated to the employeesthat they could all come back to work, at which point Pohlindicated that the offer did not apply to Spitzer, to whichreservation apparently Anderson acceded. However, it isfound from credited testimony in the record that Andersonconditioned their reinstatement upon their acting like menand not boys. It is inferred that this condition could onlyreasonably have been intended and understood to havemeant that the employees would have to comply with therule requiring them to load the trucks on their own time .6Consequently, it is concluded that the offer of rein-statement was not unconditional and that the employees,including Spitzer,'remained in the status of discriminatees;i.e., employees who were discharged in violation of Section8(a)(3) and (1) of the Act. Although the record discloses thatthe employees refused to accept the offer unless it includedSpitzer, this does not alter the conclusion that the offerneverthelesswas not an unconditional offer of rein-statement and the fact that the offer was refused on anotherground does not affect the finding with respect to the inef-fectiveness of the offer to remedy the unlawful discharges.After the above incident, the employees went to the unionball where they were given "termination slips" and advisedto have Anderson sign them. They then returned to the6 Although Spitzer testifiedthat Anderson specificallyreferred to compli-ance with the new work rules,the GeneralCounselin his brief makes nomention of this testimony.While thistestimony is not rebutted,itwas notcorroboratedby any otherwitness and there is no reference to such a state-ment by Anderson in Spitzer's pretrial affidavits Spitzer was not a convinc-ing witness on thispoint and, therefore, I do not believe it appropriate to relyon this aspect of his testimonyHowever, I do believethat it was predicatedon Anderson's statement thattheyact like men, not boys,which he rea-sonably construedto meanthey would have to abide bythe new work rulesr Spitzer was not offered reinstatement and it cannot be appropriatelycontended that there was no obligation to offer him reinstatement. His quar-relwith Pohl did not make him unemployable23Kassuba jobsite and saw Pohl, who said that Andersonwould have to sign the termination slips. They then sawAnderson, who told them that he would sign the cards laterand they could pick them up at his office about noon.Four of the employees then went to the home of Sanchezwho had not reported for work thatmorning.They toldSanchez that they had been discharged, whereupon heasked if he had been discharged, too. The employees toldhim that they did not know. Sanchez then accompanied theemployees to Anderson's office. The six employees who hadbeen discharged earlier that day and Sanchez were told towait.After adelay all seven employees,the six who hadbeen discharged that morning and Sanchez, were handedtheir checks.Sanchez madeno inquiryas to his status andno statement was made to him by Anderson or anyone inmanagement with respect to his status.It appears that in ordinary circumstances Sanchez wouldnot have received his paycheck until the end of the workdayat 3:30 p.m. Sanchez testified that he thought he was dis-charged. It is noted at this point that Sanchez was one of theemployees who was not permitted to work on April 20 be-cause they were believed to have signed membership appli-cation cards for the Union, as found hereinabove. It isinferred from the record that the Respondent consideredSanchez to be in the same status as that of the other sixemployees and that he was dischargedon April28. SinceRespondent called no witnesses,no explanation was offeredon the record as to why Sanchez was given his paycheck atthe same time the other six employees were given theirs oras to why he was not asked his reason for reporting to theoffice for his paycheck before the time it was ordinarilyissued. Since there is no explanation on the record as to whySanchez was treated in the same manneras the other sixemployees,it cannot be determined whether Respondentmistakenly assumed that he was among the men who re-fused to comply with the work rule that morning and hadbeen discharged with the others who refused to do so, or wasdischarged because he was considered to be allied with themin refusing to returnto workunless Spitzer was reinstated.If he was discharged because of the mistaken belief that hewas among those who refused to report early that morning,then his discharge was violative of Section 8(a)(3) and (1)of the Act as were the others.If he was discharged becausehe was considered to be allied with the others in refusing toreturn to work in protest of the failure to reinstate Spitzer,itwas because he was engaged in a protected concertedactivity and thus in violation of Section 8(a)(3) and (1) ofthe Acts Consequently, it is found that Clayton, Evans,Franklin, Richard Pierce, Sandoval,Spitzer, and Sanchezwere unlawfully discharged on April 28, in violation of Sec-tion 8(a)(3) and (1) of the Act 98 Since theprotected concerted activitywas closely allied to the unionactivity ofthe employees and thus tended to discourage membership in theUnion, it is considered that Sec. 8(a)(3) as well as Sec.8(axl) was violatedby hisdischarge.9 It is noted from credited testimony that Franklin was one of the employ-ees who were discharged at or about 7 in the morningon April 28 for notreporting to work in accordance with the above-mentioned invalid rule. It isalso noted that the complaint includes Franklinamong the employees whowere alleged to havebeen unlawfullydischargedthat day.However, it isfurther noted that his name appears onG.C. Exh.9 among the names ofContinued 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth insection III, above,occurring in connection with its opera-tions set forth in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.V THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tices found herein and take certain affirmative action, asprovided in the recommended Order below, designed toeffectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Alan Spitzer, Rudy Sandoval, Richard Pierce,Tom Clayton, David Franklin, Gene Evans, and Jake San-chez, it will be recommended that Respondent be orderedto offer them immediate and full reinstatement to theirformer jobs or, if their jobs no longerexist, to substantiallyequivalent positions,without prejudice to their seniority orother rights and privileges. It will be further recommendedthat Respondent be ordered to reimburse them for any lossof pay they may have suffered as a result of their discrimina-tory discharges in the manner set forth in F.W. WoolworthCompany,90 NLRB 289, 291-293, together with 6-percentinterest thereon in accordance withIsis Plumbing&HeatingCo., 138 NLRB 716.Itwill be further recommended that Respondent be or-dered to reimburse Spitzer,Sandoval,John Pierce, RichardPierce, Clayton, Franklin, Sanchez, Pedro Griego, and GregWilliams for any loss of pay they suffered on April 20, 1972,when Respondent unlawfully refused to allow them towork.Itwill be further recommended that Respondent be or-dered to rescind the work rules which were promulgated onApril 25, 1972, which constituted changes in the terms andconditions of employment of the employees in the bargain-ing unit,and, if it wishes to promulgate such rules in thefuture, bargain with the Union with respect thereto.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:employees who worked on April 28.It is determined that the inclusion of hisnameon G. C.Exh. 9 was an inadvertent errorIt is not clear from General Counsel's brief whether or not he contends thatJohn Pierce was among those who were unlawfully discharged on the morn-ing of April 28.While the record tends to indicate that he may have beenamong the group of employees who were discharged at that time,his namedoes not appear among the alleged discnminatees in the charges filed hereinnor does it appear in par. 15 of the complaint among the names of those whowere alleged to have been unlawfully discharged The record will not supporta finding that the issue of whether or not he was among those unlawfullydischarged was fully litigated or even that Respondent was sufficientlyalerted to a contention by GeneralCounselthat John Pierce was unlawfullydischargedConsequently,his name is not included among those who arefound to have been unlawfully dischargedCONCLUSIONS OF LAW1.Respondent violated Section 8(a)(1) of the Act onApril 10, 1972, by posting work rules some of which consti-tuted changes in the terms and conditions of employmentof its employees in the bargaining representative.2.Respondent violated Section 8(a)(1) of the Act by in-terrogatingAlan Spitzer on April 20, 1972, as to whether hehad signed an application for membership in the Union.3.Respondent violated Section 8(a)(3) and (1) of the Actby refusing to permit Alan Spitzer, Rudy Sandoval, JohnPierce, Richard Pierce, Tom Clayton, David Franklin, JakeSanchez,Pedro Griego, and Greg Williams to work on April20, 1972, because Respondent believed they had signed ap-plications for membership in the Union the previous day.4.Respondent violated Section 8(a)(5) and (1) of the Actby promulgating new work rules on or about April 25, 1972,which constituted changes in terms and conditions of em-ployment, without consulting the Union as the certifiedrepresentative of the bargaining unit of employees affected.5.Respondent violated Section 8(a)(3) and (1) of the Actby its discharge of Clayton, Evans, Franklin, RichardPierce,Sandoval,Spitzer,and Sanchezon April 28, 1972.Uponthe foregoing findings of fact,conclusions of law,and upon the entire record,and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:10ORDERRespondent, Robert M. Anderson, an Individual Propri-etorship d/b/a Anderson Plumbing and Heating Company,his agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the United Associationof Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States & Canada, Local 412,AFL-CIO, or any other labor organization, by discriminat-ing against employees in regard to hire and tenure of em-ployment or any other term or condition of employment.(b)Unlawfully interrogating employees with respect totheir protected activities.(c)Promulgating or maintaining work rules which con-stitute changes in the terms and conditions of employment(from those prevailing on April 18, 1972) of employees inthe bargaining unit for which the above-mentioned Unionhas been certified as the bargaining representative withoutpreviously bargaining with said Union with respect thereto.(d) In any other manner interfering with, restraining, orcoercing the employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Make Alan Spitzer, Rudy Sandoval, John Pierce,Richard Pierce, Tom Clayton, David Franklin, Jake San-chez, Pedro Griego, and Greg Williams whole for any loss10 In the event no exceptions are filedas provided by Sec 102.46 of theRules and Regulations of the NationalLabor RelationsBoard, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwaived for all purposes ANDERSON PLUMBING AND HEATING CO.25of pay they may have suffi,-red by reason of the unlawfulrefusal to permit them to vrork on April 20, 1972.(b)Offer to Tom Clayton, Gene Evans, David Franklin,Richard Pierce, Rudy Sandoval, Alan Spitzer, and JakeSanchez immediate and full reinstatement to their formerjobs or, if their jobs no longer exist, to substantially equiva-lent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofpay suffered by them by reason of their discriminatory dis-charges on April 28, 1972, in themanner setforth in thesection hereinaboveentitleli"The Remedy."(c)Upon request, make available to the Board or itsagents, for examination and copying, all payroll and otherrecords containing information concerning Respondent'sbackpay obligation under this recommended Order.(d) Post at his place ofbusinessin Albuquerque, NewMexico, copies of the attached notice marked "Appen-dix."tt Copies of said notice on forms furnished by the Re-gional Director for Region 28, after being duly signed byRespondent, shall be posted by Respondent immediatelyupon receipt thereof and maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 28, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."